U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-49819 China Stationeryand Office Supply, Inc. (Name of Registrant in its Charter) DELAWARE 33-0931599 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o Ningbo Binbin Stationery Qiaotouhu Industrial Park Ninghai, Zhejiang Province 315611 P.R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) ISSUER'S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-65160858 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerAccelerated filerNon-accelerated filerSmaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x. The number of shares of Common Stock of the Registrant, par value $.0001 per share, outstanding atNovember 11,2009 was 11,987,427. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. CHINA STATIONERY & OFFICE SUPPLY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31 Assets Current Assets: Cash and Cash Equivalent $ $ Accounts Receivable-net Inventory Advance to Suppliers Other Receivable Prepaid expense Total Current Assets Long-term Investment Property, Plant & Equipment, net Intangible Asset, net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Notes payable Short-term Bank Loans Advanced from Customers Total Current Liabilities Long-Term Liabilities: - - Total Liabilities Minority Interest in Consolidated Subsidiary Stockholders' Equity: Common Stock, stated value $.0001, 50,000,000 authorized 11,987,427 shares issued and outstanding Additional Paid in Capital Retained Earnings ) ) Statutory Reserve Accumulated Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of financial statements 2 CHINA STATIONERY & OFFICE SUPPLY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTH PERIODS ENDEDSEPTEMBER30, 2009 For Three Months Ended For Nine Months Ended Sept. 30 Sept. 30 Net Sales $ Cost of Goods Sold Gross Profit Operating Expenses: Selling,General and Administrative Expenses Total Operating Expenses Income (loss) from Operations ) Other Income /(Expenses): Interest Expense ) Government Subsidy Income Non-operation Income (Expense) Total Other Income (Expenses) Income (Loss) from Continuing Operations ) Minority Interest ) ) Provision For State Income Taxes - Net Income ) Other Comprehensive Item: Gain on Foreign Currency Translation Net Comprehensive Income $ ) $ ) $ ) $ ) Earnings per Common Share-basic and Diluted ) Weighted Average Common shares-Basic and Diluted The accompanying notes are an integral party of financial statements 3 CHINA STATIONERY & SUPPLY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months endedSept. 30, Cash Flows From Operating Activities: Net income (Loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Minority interest ) - Depreciation and amortization Loss on disposal of fixed assets - Changes in assets and liabilities: Accounts receivable, net ) Inventories ) ) Advances to vendors ) Employee travel advances - ) Other receivables, net Prepaid expenses Accounts payable ) ) Advances from customers ) ) Accrued expenses, taxes and sundry current liabilities ) Total Adjustments ) Net Cash (Used in) Provided by Operating Activities ) ) Cash Flows From Investing Activities Long-term Investment Acquisition of property and equipment ) ) (Loans to) borrow from other company - Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Proceeds from and (repayments) to bank loans, net ) Proceeds (repayment) of notes payable ) ) Net Cash Provided by (Used) in Financing Activities ) Effect of foreign currency translation gain (loss) Net Increase in Cash And Cash Equivalents ) ) Cash and cash equivalents at the Beginningof the Years Cash and cash equivalents at the End of the Years $ $ Supplemental Disclosures of Cash Flow Information: Cash Paid During The Yearsfor: Interest Paid Income Taxes Paid - - The accompanying notes are an integral part of financial statements 4 CHINA STATIONERY AND OFFICE SUPPLY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) NOTE 1- ORGANIZATION AND DESCRIPTION OF BUSINESS China Stationery and Office Supply, Inc. (the “Company”) was incorporated in the state of Delaware in February 2002.The Company’s primary business, through its operating subsidiaries based in China, is to develop, manufacture and market office supplies including stationery, hole punchers, staplers, pens and pencils, rubber stamps, felt markers and numerous other items, which are sold through a worldwide network of distributors in China. The Company’s business operations are carried on by its subsidiary, Ningbo Binbin Stationery Co., Ltd. (“Binbin”). Binbin was organized on January 29, 1998 under the laws of the People’s Republic of China. (“PRC”). On July 27, 2001, Binbin and its majority shareholder formed Ningbo Binbin Style Commodity Co., Ltd (“NBSC”) under the laws of the PRC. The primary business of NBSC is to manufacture and sell special office supplies and promotion products in the PRC. NBSC is 90% owned by Binbin. On January 8, 2006, a Delaware corporation named “China Stationery and Office Supply, Inc. (the “Intermediate Subsidiary”) acquired 90% of the registered capital of Binbin.At the date of the acquisition of Binbin, by the Intermediate Subsidiary, both Binbin and the Intermediate Subsidiary were under control.For that reason the transfer of 90% of the stock of Binbin to the Intermediate Subsidiary did not meet the definition of a business combination defined by ASC 805, “Business Combinations, as amended”.For transfers of assets under common control, the Company follows the provisions of Appendix D of ASC 805.In accordance with Appendix D of ASC 805, the receiving entity for transfers of net assets and exchanges of shares between entities under common control should report results of operations for the period in which the transfer occurs as though the transfer of net assets or exchange of equity interest has occurred at the beginning of the period. On May 26, 2006, the Company completed a share exchange in which it acquired 100% of the outstanding common stock of the Intermediate Subsidiary. The transaction was treated as a reverse merger. Accordingly, Intermediate Subsidiary is treated as the continuing entity for accounting purposes and the historical financial information prior to the merger is that of the Intermediate Subsidiaries. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Interim Financial Information The consolidated interim financial statements included herein have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normallyincluded in financial statements prepared in accordance with generally accepted accountingprinciples have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly and majority owned subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. 5 Use of estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of inventories.Actual results could differ from those estimates. Cash and cash equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. The Company maintains cash and cash equivalents with financial institutions in the PRC. The Company performs periodic evaluation of the relative credit standing of financial institutions that are considered in the Company’s investment strategy. Bad debt reserves The carrying amount of accounts receivable is reduced by a valuation allowance that reflects the Company's best estimate of the amounts that may not be collected. This estimate is based on reviews of all balances in excess payment terms, typically 90-120 days; however, the Company extends credit terms up to 12 month for certain customers. Based on this review which includes customer credit worthiness and history, general economic conditions and changes in customer payment patterns, the Company estimates the portion, if any, of the balance that will not be collected. Management reviews its valuation allowance on a monthly basis. Inventories Inventories are stated at lower of cost, as determined on a weighted average basis, or market value. Property and Equipment Property and equipment are stated at cost, net of accumulated depreciation.Maintenance, repairs and betterments, including replacement of minor items, are charged to expense; major additions to physical properties are capitalized. Depreciation and amortization are provided using the straight-line method for financial reporting purposes, whereas accelerated methods are used for tax purposes. Long-lived assets The Company accounts for long-lived assets in accordance with ASC 380 “Property, Plant and Equipment”, which became effective January 1, 2002. Under ASC 380, the Company reviews long-term assets for impairment whenever events or circumstances indicate that the carrying amount of those assets may not be recoverable. The Company has not incurred any losses in connection with the adoption of this statement. 6 Intangible assets Intangible assets consist of “rights to use land and build a plant.” According to the law of China, the government owns all the land in China. Companies or individuals are authorized to possess and use the land onlythrough land use rightsgranted by the Chinese government. Land use rights are being amortized using the straight-line method over the lease term of 50 years. The method to amortize intangible assets is a 50-year straight-line method. The Company also evaluates intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows.Recoverability of intangible assets, other long-lived assets and, goodwill is measured by comparing their net book value to the related projected undiscounted cash flows form these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. Revenue recognition The Company recognizes revenue at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Reportable segments Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. All of the Company’s assets are located in the PRC. The Company has two reportable segments based on their product lines. Accounting for income taxes The Company accounts for income taxes in accordance with Accounting Standards Codification 740 which requires that deferred tax assets and liabilities be recognized for future tax consequences attributable to differences between financial statements carrying amounts of existing assets and liabilities and their respective tax basis, In addition, ASC 740 requires recognition of future tax benefits, such as carry forwards, to the extent that realization of such benefits is more likely than not and that a valuation allowance be provided when it is more likely than not that some portion of the deferred tax asset will not be realized. Foreign currency translation The functional currency of China Stationery and Office Supply, Inc and Subsidiaries is the Chinese Renminbi (“RMB”).For financial reporting purposes, RMB has been translated into United States Dollars (“USD”) as the reporting currency. Assets and liabilities are translated at the exchange rate in effect at the balance sheet date. Income statement accounts are translated at the average rate of exchange prevailing for the period. Capital accounts are translated at their historical exchange rates when the capital translation occurred. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders’ equity as “Accumulated other comprehensive income”. Gains and losses resulting from foreign currency transactions are included in accumulated other comprehensive income. 7 Statement of cash flows In accordance with Accounting Standards Codification 230, “Statement of Cash Flows,” cash flows from the Company’s operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. New accounting pronouncements In June2009, the FASB issued ASC 105, The FASB Accounting Standards Codification TM and the Hierarchy of Generally Accepted Accounting Principles ?C a replacement of FASB Statement No.162. The FASB Accounting Standards Codification TM (“Codification”) will become the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. ASC 805 is effective for financial statements issued for interim and annual periods ending after September15, 2009. Adoption of ASC 805 is not expected to have a material impact on the Company’s results of operations or financial position. In June2009, the FASB issued ASC 810, Amendments to FASB Interpretation No.46(R) , which improves financial reporting by enterprises involved with variable interest entities. ASC 810 addresses (1)the effects on certain provisions of FASB Interpretation No.46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in ASC 860 and (2)concerns about the application of certain key provisions of FIN 46(R), including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity. ASC 810 shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within the first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. Adoption of ASC 810 is not expected to have a material impact on the Company’s results of operations or financial position. In May2009, the FASB issued ASC 855, Subsequent Events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet. New accounting pronouncements date but before financial statements are issued or are available to be issued. An entity should apply the requirements of ASC 855 to interim or annual financial periods ending after June15, 2009. Adoption of ASC 855 did not have a material impact on the Company’s results of operations or financial position. In April 2009, the FASB issued ASC 270, “Interim Disclosures about Fair Value of Financial Instruments,” which requires quarterly disclosures of the fair value of all financial instruments that are not reflected at fair value in the financial statements, as well as additional disclosures about the method(s) and significant assumptions used to estimate the fair value. Prior to the issuance of this FSP, such disclosures, including quantitative and qualitative information about fair value estimates, were only required on an annual basis. ASC 270 is effective for interim reporting periods ending after June 15, 2009. The adoption of ASC 270 did not have a material effect on the Company’s disclosures. 8 NOTE 3- ACCOUNTS RECEIVABLE Accounts receivable are uncollateralized, non-interest bearing customer obligations typically due under terms requiring payment within 90-120 days from the invoice date.However, the Company does extend certain customers credit terms up to 12 months.Accounts receivable are stated at the amount billed to the customer.Payments of accounts receivable are allocated to the specific invoices identified on the customer’s remittance advice or, if unspecified, are applied to the oldest unpaid invoices.As ofSeptember 30, 2009 and December 31, 2008, the balance of the net account receivable is $2,443,232 and $4,139,081, respectively. NOTE 4- INVENTORIES As of September 30, 2009 and December 31, 2008, inventories comprised as follows: 30-Sep-09 31-Dec-08 Raw materials $ $ Work in process Finished goods Packaging supplies Total $ $ NOTE 5- ADVANCES TO SUPPLIES As a normal practice of doing business in China, the Company is frequently required to make advance payments to suppliers for raw materials. Such advance payments are interest free. The balances of advances to suppliers is $2,031,382 and $1,974,793 as of September 30, 2009 and December 31, 2008, respectively. NOTE 6- PROPERTY AND EQUIPMENT A summary of property and equipment at September 30, 2009 and December 31, 2008 was comprised of the following items: 30-Sep-09 31-Dec-08 Building $ $ Manufacturing equipment Office equipment and furniture Vehicles Total Fixed Assets Less :Accumulated depreciation ) ) Total Net Fixed Assets $ $ Depreciation expense for nine months period ended September 30, 2009 was $404,415. 9 NOTE 7- INTANGIBLE ASSETS The company’s office and manufacturing site is located in Qiaotouhu Street Scene, Ninghai Zhejiang China. The Company leases the land from the local government of PRC with the term from November 2001 to November 2051. The fair value amount of acquisition of the right to use land was recorded as an intangible asset and is being amortized over the lease term 50 years. A summary of intangible assets at September 30, 2009 and December 31, 2008 comprised of the following: 30-Sep-09 31-Dec-08 Land Use Right $ $ Less: Accumulated Amortization ) ) Net Land Use Right $ $ Amortization expenses for the nine months period ended September 30, 2009 was $17,244. NOTE 8- ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of September 30, 2009 and December 31, 2008. Accounts payable and accrued expenses were comprised of the following items: 30-Sep-09 31-Dec-08 Accounts payable Accrued payroll and related liabilities Accrued VAT payable ) Miscellaneous accrued expense. Total Amount $ $ NOTE 9- SHORT-TERM BANK LOANS The company borrowed funds from several financial institutions for its working capital. These borrowings are short term in nature and are secured by the Company’s real estate and bear interest ranging from 5.58% to 7.81% in 2009. The amount of the loan as of September 30, 2009 and December 31, 2008 is $15,236,104 and $15,968,609, respectively. NOTE 10- ADVANCES FROM CUSTOMERS Advances from customers are non-interest bearing and unsecured. As of September 30, 2009 and December 31, 2008 the balances were $573,972 and $596,567, respectively. NOTE 11- STOCKHOLDERS’ EQUITY Upon the completion of the reverse merger on May 26, 2006, in addition to the outstanding 6,585,126 shares of common stock, Dickie Walker issued 10,142,889 shares of common stock and 500,000 shares of Series A Preferred Stock to the shareholders of China Stationery and Office Supply, Inc., Each share of the Series A Preferred Stock was convertible into 120 shares of common stock. All the outstanding shares of the Series A Preferred Stock were subsequently converted into common stock. On June 26, 2006, the Board of Directors approved a 5-to-32 reverse stock split of the Company’s outstanding shares of common stock. The reverse stock split became effective on July 18, 2006. All share and per share information included in these consolidated financial statements has been adjusted to reflect this reverse stock split. 10 NOTE 12- SEGMENT REPORTING Under ASC 280, the Company has two reportable segments: Ningbo Binbin Stationery Co., Ltd (“Stationery”) and Ningbo Binbin Style Commodity Co., Ltd (“Style”). Following is a summary of segment information for the year ended September 30, 2009 and 2008: Nine months period ended September 30, 2009 Stationery Style Total Revenue $ $ 0 $ Operating income (loss) Net Income (Loss) Total Assets Capital Expenditure - Depreciation and amortization Interest expense (8 ) Nine months period ended September 30, 2008 Stationery Style Total Revenue $ $ $ Operating income (loss) Net Income (Loss) Total Assets Capital Expenditure - Depreciation and amortization Interest expense ) 11 NOTE 13- STATUTORY COMMON WELFARE FUND As stipulated by the Company Law of China, net income after taxation can only be distributed as dividends after appropriation has been made for the following: Making up cumulative prior years’ losses, if any; Allocations to the “statutory surplus reserve” of at least 10% of income after tax, as determined under China’s accounting rules and regulations, until the fund amounts to 50% of the Company’s registered capital; Allocation of 5-10% of income after tax, as determined under China’saccounting rules and regulations, to the Company’s “statutory common welfare fund”, which is established for the purpose of providing employee facilities and other collective benefits to the Company’s employees; andAllocations to the discretionary surplus reserve should be approved in the shareholders’ general meeting. The Company incurred a loss in the nine months period ended September 30, 2009 and 2008. Therefore, Company was not required to allocate the “statutory surplus reserve” NOTE 14- INCOME TAXES Deferred income taxes are computed using the asset and liability method, such that deferred tax assets and liabilities are recognized for the unexpected future tax consequences of temporary differences between financial reporting amounts and the tax basis of existing assets and liabilities based on currently enacted tax laws and tax rates in effect in the China for the periods in which the differences are expected to reverse. Income tax expense is the tax payable for the period plus the change during the period in deferred income taxes. A valuation allowance is provided when it is more likely than not that some portion or all of the deferred tax assets and liabilities, respectively, will be realized. Therefore, there are no deferred tax assets or liabilities for the nine months periodsended September 30, 2009 and 2008. Since the Company’s Chinese subsidiaries (“Binbin” and NBSC”) are Sino-joint venture enterprises, under the Chinese tax regulation, they are exempt from corporate income tax. Accordingly, the Company has not accrued income tax for these subsidiaries for the nine months periods ended September 30, 2009 and 2008. NOTE 15- EARNINGS (LOSS) PER SHARE Basic earnings (loss) per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There are no common stock equivalents available in the computation of earnings (loss) per share at September 30, 2009 and 2008. 12 NOTE 16- CURRENT VULNERABILITY DUE TO CERTAIN CONCENTRATIONS The Company's operations are carried out in China. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environments in the People Republic of China (PRC), and by the general state of the PRC economy. The Company's operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the North America and Western Europe. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Concentration of credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents. As of September 30, 2009, substantially all of the Company’s cash and cash equivalents were held by major banks located in the PRC of which the Company’s management believes are of high credit quality. With respect to accounts receivable, the Company extends credit based on an evaluation of the customer’s financial condition and customer payment practices to minimize collection risk on account receivable. There were no vendors who accounted for more than 5% of the Company’s total raw material purchases during the nine months period ended September 30, 2009. The Company had five major customers who accounted for more than 5% of the total sales for the nine months period ended September 30, 2009.Accounts receivable from these customers was $468,249. That amount represented 19% of the total account receivable as of September 30, 2009. The Company’s sales are heavily dependent on exports sales to North America and Asia for the nine months period ended September 30, 2009. NOTE 17- CONTINGENCIES As of September 30, 2009, Ninbo Binbin Stationery Co., Ltd (“Binbin”) is contingently liable as a guarantor with respect to approximately $1,098,758 of indebtedness of non-related entities. The term of the guarantees is through August 31, 2009. At any time through that day, should any one of the entities default on its debt payments, Binbin will be obligated to perform under that guarantee by making the required payments. The maximum potential amount of future payments that Binbin is required to make under the guarantee was $1,098,758 as of September 30, 2009. 13 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.
